ITEMID: 001-4861
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: MOORE v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1950 and living in Bristol. He is represented before the Court by Mr B.C. Cox, a lawyer practising in Bristol
A.
In 1978 the applicant purchased Highcroft, a house and garden in Mangotsfield, Bristol, for GBP 23,000. At that time the property was in open countryside and according to the structure plan prepared pursuant to the Town and Country Planning Act 1971 (“the 1971 Act”), no significant development was planned for the area. The value of properties in the United Kingdom increased substantially, and by 1985 Highcroft was worth approximately GBP 150,000. On 16 April 1985, and again on 13 December 1989, the applicant was granted mortgage advances secured against his property.
In 1983, pursuant to the 1971 Act, Avon County Council proposed amendments to the structure plan, to permit a large development (the Emerson Green Development Plan, henceforth “the Plan”) consisting of three thousand, one hundred homes, a business park and an international science park. A consortium, the Emerson Green Development Company Limited, consisting of a number of national and international companies, was formed to develop the Plan. In July 1985 the Secretary of State modified and approved the structure plan. In 1985 representatives of Avon County Council and the Consortium met with small land-owners and assured them that their properties would be purchased at full value. The applicant’s property is situated within the area of the proposed science park and in 1987 planning permission was granted to convert it into a hotel.
In 1986 the applicant’s marriage failed. He appointed a firm of chartered surveyors to act on his behalf in negotiations for the sale of his property. On 20 November 1989 they reported an offer of GBP 150,000, which they recommended should be refused since it was some GBP 30,000 short of the market value at that time.
By January 1992 the Consortium had acquired 75% of the land covered by the Plan, which was disclosed on all searches made by potential purchasers, thus putting small home-owners such as the applicant in a weak bargaining position. In the early 1990s the applicant became unemployed and had difficulties in making his mortgage repayments. His attempts to sell Highcroft continued to be unsuccessful and by 21 September 1995, the chartered surveyors advised that the property was virtually unsaleable. In May 1996, the applicant owed the bank in excess of GBP 174,000. The property was repossessed and has remained vacant ever since. The bank report that in February 1998 they received an offer of GBP 135,000. The applicant has been advised that, but for the Plan, Highcroft’s market value would be around GBP 220,000.
In September 1997 Professor Anthony Bradley advised the applicant that he has no right under the Town and Country Planning Act 1990, Part VI, to require the local authority to purchase his property since the developers of the proposed science park are private rather than public authorities, and since Highcroft has been capable of use as a family home (“reasonably beneficial use”) throughout the relevant period (see below).
B. Relevant domestic law and practice
Where a proposed development is to be undertaken by a public authority, the “planning blight” that ensues may in some circumstances give rise to compensation. Thus the Town and Country Planning Act 1990 (“the 1990 Act”), Part VI, Chapter I, gives an owner a right to require the planning authority to buy his property where, as a result of a planning decision, the land has become “incapable of reasonably beneficial use” (sections 137-138).
The 1990 Act further provides in Part VI, Chapter II, that owners have a right to require the planning authority to purchase land affected by “planning blight”, namely land “which may be required for the purposes of the functions of a government department, local authority or statutory undertakers, or of the British Coal Corporation” or land in an “action area” selected by the local authority for comprehensive treatment (Schedule 13, paragraph 1(a) and (b)).
The Parliamentary Ombudsman in his report on the problems of blight caused by the Channel Tunnel Rail Link (HC 193, 1994-95) pointed out that the statutory definition of planning blight is much narrower than the actual problem of blight caused by uncertainty over an area’s future.
